Citation Nr: 1009168	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
muscular disorder, to include as a result of 
in-service exposure to herbicides.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder, to include as a result of in-service exposure 
to herbicides.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
gastrointestinal disorder, to include as a result of 
in-service exposure to herbicides.  

4.  Entitlement to service connection for residuals of a left 
wrist/hand injury.  

5.  Entitlement to a compensable rating for malaria.  

6.  Entitlement to an increased rating for left hand scars, 
currently evaluated as 10 percent disabling.  
REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970.  He received the Purple Heart Medal and the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  In a December 1996 rating action (for which an appeal was 
not perfected), the RO denied service connection for a 
muscular disorder.  

2.  The evidence received since the December 1996 decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a muscular disorder.  

3.  The Veteran had "service in the Republic of Vietnam."  
His actual in-service exposure to herbicides is, therefore, 
presumed.  

4.  Fibromyalgia was not shown in service or until many years 
thereafter and is not associated in any way with the 
Veteran's active duty, including his presumed in-service 
exposure to herbicides.  

5.  In an unappealed April 1995 rating action, the RO denied 
service connection for skin and gastrointestinal disorders.  

6.  The evidence received since the April 1995 decision 
raises a reasonable possibility of substantiating the claim 
for service connection for skin and gastrointestinal 
disorders.  

7.  A chronic skin disorder was not shown in service or until 
many years thereafter and is not associated in any way with 
the Veteran's active duty, including his presumed in-service 
exposure to herbicides.  

8.  Gastroesophageal reflux disease and gastritis were not 
shown in service or until many years thereafter and are not 
associated in any way with the Veteran's active duty, 
including his presumed in-service exposure to herbicides.  

9.  The Veteran served in combat during his service in the 
Republic of Vietnam.  

10.  The purported shell fragment wound to the Veteran's left 
hand is consistent with his combat service.  

11.  Residuals of a shrapnel wound to the left hand, to 
include pain on motion, are associated with the conceded 
in-service shell fragment wound to this extremity.  

12.  The service-connected malaria is not active and has not 
resulted in liver or spleen damage.  

13.  The left hand scars are asymptomatic and measure a total 
area of less than 1 square centimeter.  


CONCLUSIONS OF LAW

1.  The December 1996 denial of service connection for a 
muscular disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the December 1996 
determination is new and material, and the claim for service 
connection for a muscular disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.313 (2009).  

4.  The April 1995 denial of service connection for skin and 
gastrointestinal disorders is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

5.  The evidence received since the April 1995 determination 
is new and material, and the claims for service connection 
for skin and gastrointestinal disorders is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

6.  A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.313 (2009).  

7.  Gastroesophageal reflux disease and gastritis were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.313 
(2009).  

8.  Residuals of a shell fragment wound to the left hand, to 
include pain on motion, were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

9.  The criteria for a compensable rating for the 
service-connected malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 
(DC) 6304 (2009).  

10.  The criteria for a disability rating greater than 
10 percent for the service-connected left hand scars have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, DCs 7801 & 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Muscular, Skin, & Gastrointestinal Disorders

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claims for 
service connection for muscular, skin, and gastrointestinal 
disorders, no further discussion of the VCAA is required with 
respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Moreover, an October 2005 letter, issued prior to the 
decision on appeal, notified the Veteran of the criteria for 
the de novo aspect of his muscular, skin, and 
gastrointestinal claims.  This document also informed him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini II, supra; and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the Veteran has not been notified 
of the type of evidence necessary to establish a rating and 
an effective date-specifically pertaining to his muscular, 
skin, and gastrointestinal claims.  In any event, and as will 
be discussed in further detail in the following decision, the 
Board finds that the evidence of record does not support the 
grant of service connection for any of these disabilities.  
Thus, no rating or effective date will be assigned to any of 
these disorders.  For this reason, the Board concludes that 
no harm to the Veteran has occurred as a result of the final 
adjudication of this aspect of the appeal.  See 
Dingess/Hartman, supra.  Moreover, the Veteran has not 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

		2.  Residuals Of A Left Hand/Wrist Injury

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for service connection for residuals of a left 
hand/wrist injury, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

		3.  Service-Connected Malaria & Left Hand Scars

The October 2005 letter, issued prior to the decision on 
appeal, also informed the Veteran of the evidentiary 
requirements for his malaria and left hand scar claims.  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  
See Pelegrini II and Mayfield, both supra.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VCAA notice in an increased 
rating claim need not be "veteran specific."  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, in the October 2005 letter, the RO advised the Veteran 
to submit evidence from his doctor (containing physical and 
clinical findings), the results of any laboratory tests or 
radiographic films, the dates of examinations and tests, as 
well as statements from other individuals who are able to 
describe from their knowledge and personal observations the 
manner in which his disabilities have worsened.  

Also, an April 2008 letter informed the Veteran of the 
specific rating criteria set forth at the appropriate 
diagnostic codes.  The timing defect of this correspondence 
was cured by the RO's subsequent readjudication of these 
increased rating claims and issuance of a supplemental 
statement of the case in September 2008.  Pelegrini II.  See 
also Mayfield v. Nicholson, 444 F.3d at 1333.  

To the extent that the Veteran has not been notified of the 
type of evidence necessary to establish an effective date 
with respect to these increased rating claims, the Board 
notes that, as will be explained in further detail in the 
following decision, an award for a higher rating for either 
disorder is not warranted.  Thus, no effective date will be 
assigned to any of these disorders.  For this reason, the 
Board concludes that no harm to the Veteran has occurred as a 
result of the final adjudication of this aspect of the 
appeal.  Dingess/Hartman, supra.  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, supra.

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  The Veteran has declined the 
opportunity to testify before VA personnel.  Also during the 
current appeal, the Veteran underwent multiple examinations 
pertinent to his malaria and left hand scar claims.  He does 
not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

The Board acknowledges that, despite the Veteran's conceded 
in-service exposure to herbicides, he has not been accorded 
VA examinations pertinent to his muscular, skin, and 
gastrointestinal disorder claims.  As will be explained in 
further detail in the following decision, however, evidence 
of record does not provide competent diagnoses of such 
disabilities until many years after the Veteran's separation 
from active duty.  Further, the claims folder contains no 
competent evidence of a relationship between any of these 
disorders and the Veteran's active duty, including his 
conceded in-service exposure to herbicides.  Thus, a remand 
to accord the Veteran an opportunity to undergo VA 
examinations to determine the nature, extent, and etiology of 
such disabilities is not warranted.  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board is cognizant that there are instances in which lay 
testimony can constitute probative evidence supporting an 
association between service and the claimed disability so as 
to satisfy the requirements of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony can point to as 
to a continuity of symptomatology that would satisfy the 
requirements of McLendon.  However, the Board finds that a 
lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the claimed muscular, skin, and gastrointestinal disorders to 
herbicide exposure in service. 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between the muscular, skin, and gastrointestinal 
disorders and his military service.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination is not warranted.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his muscular, skin, 
gastrointestinal, malaria, and scar claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  The Veteran's 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini II, supra, at 121.  The 
Board finds, therefore, that any such error is harmless and 
does not prohibit consideration of the Veteran's muscular, 
skin, gastrointestinal, malaria, and scar claims on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

	A.  Muscular, Skin, & Gastrointestinal Disorders

		1.  New And Material Evidence

Service treatment records, as well as post-service medical 
reports, which were included in the claims folder at the time 
of the December 1996 rating action, were negative for 
complaints of, treatment for, or findings of a chronic 
muscular disorder.  Based on this evidentiary posture, the RO 
denied the Veteran's claim for service connection for a 
muscular disorder.  

Following receipt of notification of that decision, the 
Veteran initiated a timely appeal of the denial of his claim 
but did not perfect his appeal.  As such, the December 1996 
determination is final.  38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

At the time of the April 1995 rating action, the claims 
folder contained service treatment records reflecting medical 
care for a rash (believed to be fungal) in September 1970 and 
for stomach cramps in April 1969 and April 1970.  (The 
stomach cramps were associated with a cold in April 1970.)  
According to post-service medical records, a May 1990 
examination reflected the presence of a few papulomacular 
lesions ("more like acnae form") on the Veteran's right 
upper chest with a few healed scars.  In November 1990, the 
Veteran was treated for a skin condition described as 
acneform dermatitis and generalized urticaria.  The remainder 
of the post-service medical records was negative for any 
diagnosed chronic skin disorder.  Indeed, the entire 
post-service medical reports available at the time of the 
April 1995 decision were negative for a diagnosis of a 
chronic gastrointestinal disorder.  Based on this evidentiary 
posture, the RO denied the Veteran's claims for service 
connection for skin and gastrointestinal disorders.  

Following receipt of notification of that decision, the 
Veteran failed to initiate a timely appeal of the denial of 
his claims for service connection for skin and 
gastrointestinal disorders.  As such, the April 1995 
determination is final.  38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the prior final decision on the Veteran's 
muscular claim in December 1996 and on his skin and 
gastrointestinal claims in April 1995, the RO had concluded 
that the claims folder contained no competent evidence of a 
diagnosis of any of such disorders.  Importantly, additional 
evidence received since those prior final determinations 
includes medical records reflecting treatment for 
fibromyalgia, dermatitis, pruritus, folliculitis, rosacea, 
gastroesophageal reflux disease, and gastritis.  

These additional records are clearly probative because they 
provide, for the first time, evidence of current muscular, 
skin, and gastrointestinal disabilities.  Thus, the Board 
finds that the additional evidence received since the prior 
final denial of service connection for a muscular disorder in 
December 1996 and for skin and gastrointestinal disabilities 
in April 1995 raises a reasonable possibility of 
substantiating these issues.  See 38 C.F.R. § 3.156(a) 
(2009).  The additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claims for service connection for muscular, skin, and 
gastrointestinal disorders.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  

		2.  De Novo Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.    

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  

In the present appeal, the Veteran contends in essence that, 
while stationed in the Republic of Vietnam, he was exposed to 
Agent Orange and that such exposure caused him to develop 
fibromyalgia, a chronic skin disorder, and a chronic 
gastrointestinal disability.  Specifically, in the 
substantive appeal which was received at the RO in May 2006, 
the Veteran asserted that he has had such problems "for 
thirty-some years."  

Available service personnel records confirm the Veteran's 
active duty in the Republic of Vietnam from September 1969 to 
September 1970.  As a result of his combat service in the 
Republic of Vietnam, he received the Purple Heart Medal and 
the Combat Action Ribbon.  Clearly, therefore, the Veteran's 
active duty involved service in Vietnam.  His in-service 
exposure to herbicides, to include Agent Orange, is, 
therefore, conceded.  

Unfortunately, and for the reasons set forth below, the Board 
finds that, despite the Veteran's presumed exposure to 
herbicides during his active duty, service connection for 
muscular, skin, and gastrointestinal disorders, as secondary 
to in-service exposure to herbicides, is not warranted.  In 
this regard, competent evidence of record indicates that the 
Veteran has been diagnosed with fibromyalgia, dermatitis, 
pruritus, folliculitis, rosacea, gastroesophageal reflux 
disease, and gastritis.  Importantly, none of these 
disabilities presumed to be related to herbicide exposure.  
38 C.F.R. § 3.307, 3.309(e).  In any event, however, a 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Of particular significance to the Board in this matter is the 
fact that there is no evidence that the Veteran's 
fibromyalgia, pruritus, folliculitis, dermatitis, 
gastroesophageal reflux disease, and gastritis manifested 
themselves during service or indeed until years thereafter.  
As previously discussed herein, service treatment records are 
negative for complaints of, treatment for, or findings of a 
chronic muscular disorder.  Rather, the only pertinent 
findings shown during service are a rash (believed to be 
fungal) in September 1970 and stomach cramps in April 1969 
and April 1970.  

Furthermore, post-service medical records indicate that the 
Veteran was not diagnosed with fibromyalgia until April 2004, 
more than three decades after his discharge from active duty.  
Also, while post-service medical reports reflect treatment 
for a few papulomacular lesions ("more like acnae form") on 
the Veteran's right upper chest with a few healed scars in 
May 1990 and acneform dermatitis and generalized urticaria in 
November 1990, a chronic dermatological disorder was not 
diagnosed until almost one decade later.  Specifically, 
subsequent medical records reflect the following 
dermatological diagnoses:  dermatitis (April 1999), pruritus 
and folliculitis (August 2005), and rosacea (May 2006)-
approximately three decades after the Veteran's separation 
from service.  Additionally, gastroesophageal reflux disease 
was found in September 2001, and gastritis was first shown in 
April 2001-also more than three decades after the Veteran's 
discharge from active duty.  

As this discussion illustrates, the first diagnoses of 
chronic muscular, skin, and gastrointestinal disorders are 
dated approximately 30 years after the Veteran's separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that his 
fibromyalgia, variously characterized skin disorders, 
gastroesophageal reflux disease, and gastritis are the result 
of Agent Orange exposure during service.  While the Veteran 
is competent to report symptoms, the matter of the etiology 
of these diagnosed disorders requires medical expertise to 
determine.  See Jandreau, supra at 1376-77.  Thus, as a lay 
person, the Veteran is not competent to offer an opinion on 
medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of 
diagnoses of chronic muscular, skin, and gastrointestinal 
disabilities until decades after service.  Such is highly 
probative that no such chronic disabilities were shown in 
service (despite the isolated episodes of a rash and stomach 
cramps during active duty).  Further, the claims file 
contains no competent medical evidence even suggesting a 
relationship between the currently-diagnosed fibromyalgia, 
dermatitis, pruritus, folliculitis, rosacea, gastroesophageal 
reflux disease, and gastritis and the Veteran's active duty, 
including his presumed in-service exposure to herbicides.  
The Board finds the medical evidence of record to be more 
probative than the contentions as to onset and etiology of 
the claimed conditions rendered decades after service. 

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
muscular, skin, and gastrointestinal disorders-on direct 
bases, and as a result of in-service exposure to herbicides.  
The benefit-of-the-doubt rule does not apply, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  Residuals Of A Left Hand/Wrist Injury

Service treatment records in the present appeal indicate 
that, in September 1969, the Veteran sought treatment for 
complaints of locking, weakness, and pain in his left hand.  
The report includes a notation that the Veteran had been 
involved in an accident in which his left hand had been cut.  
The treating medical professional provided an impression of 
muscle spasm.  

Significantly, however, the September 1969 service treatment 
record did not include a more specific description of the 
"accident."  In particular, no further mention is made of 
the manner in which this extremity had been cut.  Indeed, 
throughout the current appeal, the Veteran has contended 
that, during active duty in Vietnam, he sustained a shrapnel 
wound to his left hand.  [In addition, he describes continued 
problems with his left hand since the in-service injury and 
maintains that he now cannot use this extremity much at all.]  

Service personnel records confirm the Veteran's participation 
in the Counter Insurgency Operation in the Republic of 
Vietnam in September 1969 and in Operation Pickens Forest in 
the Republic of Vietnam in September 1970.  Indeed, as a 
result of his service in Vietnam, the Veteran received the 
Purple Heart Medal and the Combat Action Ribbon.  Thus, the 
Board concedes the Veteran's in-service combat exposure.  

Under the law, VA is required to accept a combat veteran's 
statements as to injuries sustained in combat, so long as the 
statements are consistent with the circumstances, conditions, 
or hardships of the veteran's service and there no is clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  After a 
careful review of the claims folder, the Board finds that the 
Veteran's assertions that he sustained a shrapnel wound to 
his hand during his combat service in Vietnam are consistent 
with the circumstances of his conceded combat duty.  
Importantly, the claims folder contains no evidence refuting 
this assertion.  

Moreover, according to post-service medical records, in May 
1977, the Veteran reported having injured his left hand in 
service and, at the time of the post-service treatment 
session, described a resurgence of left hand problems, 
including with weight-bearing and gripping.  In fact, an 
April 1978 VA examination provided a diagnosis of minimal 
residuals of a shell fragment wound to the left hand.  
Pertinent symptomatology shown at that time included slight 
weakness of gripping in the left hand.  

Subsequent post-service medical reports reflect continued 
treatment for left hand/wrist symptomatology, including 
swelling, loss of strength, pain, and limitation of motion.  
An April 1995 VA examination provided a diagnosis of status 
post through-and-through shrapnel trauma to the left hand, to 
include reflex sympathetic dystrophy.  A July 2008 examiner 
redefined the Veteran's left hand disability as residuals of 
a shrapnel wound of the left hand, to include pain on motion 
and scarring.  

As previously discussed herein, the Veteran's combat service 
in Vietnam is conceded, and the purported shrapnel wound to 
his left hand is consistent with his conceded combat service.  
Medical records reflect left hand/wrist symptomatology since 
service.  In fact, the current diagnosis pertaining to the 
Veteran's left hand/wrist was recently changed to reflect the 
orthopedic problems associated with the conceded in-service 
shrapnel wound to this extremity.  Consequently, service 
connection for residuals of a shrapnel wound to the left 
hand, to include pain on motion, is granted.  

	C.  Increased Ratings For Malaria And Left Hand Scars

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

		1.  Malaria

Previously, by an August 1973 rating action, the RO granted 
service connection for malaria and assigned a noncompensable 
evaluation, effective from May 1973, for this disability.  
This disability remains so evaluated under DC 6304 [malaria].  

According to the applicable diagnostic code, a rating of 
100 percent for malaria requires evidence of an active 
disease.  Relapses of malaria must be confirmed by the 
presence of malarial parasites in blood smears.  Otherwise, 
residuals of malaria are rated based upon evidence of liver 
or spleen damage.  38 C.F.R. § 4.88b, DC 6304 (2009).  

According to pertinent evidence of record, a malaria smear 
taken at an October 2005 examination was within normal 
limits.  Also, according to laboratory tests recently 
completed at a July 2008 examination, malaria blood parasites 
were negative.  The examiner found no evidence of 
malnutrition, vitamin deficiency, or infection.  Further, at 
no time during the current appeal has the Veteran asserted 
that he has sustained liver or spleen damage as a result of 
his service-connected malaria.  Such evidence illustrates 
that the Veteran's malaria is not active has not caused any 
liver or spleen disease.  Clearly, under these circumstances, 
there is no basis to assign a compensable rating for the 
service-connected malaria at any time during the current 
appeal.  38 C.F.R. § 4.88b, DC 6304.  

		2.  Left Hand Scars

Previously, by the August 1973 rating action, the RO granted 
service connection for left hand scars and assigned a 
noncompensable evaluation, effective from May 1973, for this 
disability.  Thereafter, by a June 1990 decision, the RO 
awarded a 10 percent evaluation for this disability, 
effective from November 1989.  This disability remains so 
evaluated under DC 7804 [painful superficial scars].  

According to the applicable diagnostic code, a 10 percent 
rating will be awarded upon evidence of that a superficial 
scar is painful on examination.  No higher evaluation is 
warranted, pursuant to this diagnostic code.  38 C.F.R. 
§ 4.118, DC 7804.  However, a 20 percent rating for the 
Veteran's service-connected left hand scar may be awarded, 
with evidence that the scar is deep or causes limited 
motion-and measures an area or areas exceeding 12 square 
inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7801.  

During the current appeal, the Veteran has not sought any 
outpatient treatment for his left hand scars.  He has, 
however, undergone two examinations of this service-connected 
disability.  These evaluations have demonstrated the presence 
of barely visible left hand scars, including a scar on the 
dorsum of this extremity measuring 2.5 centimeters by .1 
centimeter, a scar on the mid-palm of the dorsum of the hand 
measuring 3 centimeters by .1 centimeter, and two other scars 
on the dorsum of the hand each measuring 2 centimeters by 
.1 centimeter.  Further examination of the scars showed no 
tenderness, disfigurement, ulceration, adherence, 
instability, inflammation, edema, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

As this discussion illustrates, the Veteran's left hand scars 
are asymptomatic.  Further, the total area affected by these 
scars measures less than 1 square centimeter.  Clearly, under 
these circumstances, there is no basis to assign the next 
higher rating of 20 percent for the service-connected left 
hand scars at any time during the current appeal.  See 
38 C.F.R. § 4.118, DC 7801 (a 20 percent rating may be 
awarded for evidence that a scar is either deep or causes 
limited motion-and measures an area or areas exceeding 
12 square inches (77 square centimeters)).  

		3.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected malaria or the service-connected left hand 
scars at any time during the current appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his 
malaria and left hand scars and provide for additional or 
more severe symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration-for either the service-connected malaria or 
the service-connected left hand scars-is not warranted.  

Lastly, the Board notes that, at no time during the current 
appeal, has the Veteran asserted that his service-connected 
malaria or his service-connected left hand scars have 
rendered him unemployable.  Further, medical reports of 
record have not provided any evidence of occupational 
impairment associated with either of these service-connected 
disabilities.  The bases of the Veteran's award of Social 
Security Administration disability benefits in 1991 were his 
anxiety and posttraumatic stress disorders.  Further, while 
the Veteran stated at the July 2008 examination that he 
"does very little at home" (in terms of daily activities) 
except for some walking exercises, he also described, at that 
time, "pain all over his body."  Thus, any further 
consideration of the provisions set forth in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's increased rating claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a muscular disorder, to include as a 
result of in-service exposure to herbicides, having been 
received, the appeal is granted to this extent.  

Service connection for a muscular disorder, to include as a 
result of in-service exposure to herbicides, is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a skin disorder, to include as a 
result of in-service exposure to herbicides, having been 
received, the appeal is granted to this extent.  

Service connection for a skin disorder, to include as a 
result of in-service exposure to herbicides, is denied.  
New and material evidence sufficient to reopen a claim for 
service connection for a gastrointestinal disorder, to 
include as a result of in-service exposure to herbicides, 
having been received, the appeal is granted to this extent.  

Service connection for a gastrointestinal disorder, to 
include as a result of in-service exposure to herbicides, is 
denied.  

Service connection for residuals of a shrapnel wound to the 
left hand, to include pain on motion, is granted.  

A compensable rating for malaria is denied.  

An disability rating greater than 10 percent for scars on the 
left hand is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


